Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reason for Allowance
	Claims 1, 6, 8, 12-14, 17, 18, 24, 25, 29, 32 and 34-41 are allowed.
	The following is an examiner's statement of reasons for allowance: Prior art do not teach or render obvious “the isolation structure is a single piece of continuous material, a topmost surface of the isolation structure, a topmost surface of the silicon nitride based layer, and the topmost surface of the lining oxide layer are substantially co-planar, and a bottommost surface of the isolation 2structure, a bottommost surface of the silicon nitride based layer, and a bottommost surface of the lining oxide layer are substantially co-planar”, as recited in claim 1, “the topmost surface of the isolation structure and a topmost surface of the silicon nitride based layer are substantially co-planar”, as recited in claim 8, and “the isolation structure and the silicon nitride based layer comprise different materials”, as recited in claim 14 (also as provided in previous Office Action).  Claims 6, 12,13, 17, 18, 24, 25, 29, 32, and 34-41 depend on allowable claims 1, 8 and 14. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/Primary Examiner, Art Unit 2811